DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 3/3/2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “buoyancy management system for deployment and retrieval” in Claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 


Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding claim 1, the limitation “the light housing comprising;” in line 2 of the claim is grammatically incorrect. The Examiner respectfully suggests replacing the semicolon (“;”) at the end of line 2 with a colon (“:”) to correct the typographical error.
Claim 11 recites the limitation “the lighting housing” in line 2 of the claim. There is insufficient antecedent basis for this limitation in the claim. Since it is readily apparent that this is intended to refer back to the previously defined “light housing” recited in Claim 1, this does not create an issue of indefiniteness under 35 U.S.C. 112(b). However, the Examiner respectfully suggests amending it to be --the light 
Claim 17 recites the limitation “the light” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Since it is readily apparent that this is intended to refer back to the previously defined “light source” recited in Claim 1, this does not create an issue of indefiniteness under 35 U.S.C. source-- for more clarity.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the limitation “wherein the line includes a power line a protective sheath, or a weighted portion” in lines 1-2 of the claim renders the claim indefinite because it is unclear if the line includes either a power line, a protective sheath, or a weighted portion, or alternatively, if the line comprises a power line which comprises a protective sheath or a weighted portion, rendering the scope of the alternative limitation unascertainable.  For the purpose of examination, the Examiner has assumed that there was supposed to be a comma (“,”) immediately after the term “power line” such that the limitation recites that the line comprises either a power line, a protective sheath, or a weighted portion, and so the Examiner respectively suggests , a protective sheath, or a weighted portion-- for better understanding.

Claim 11 is rejected due to its dependence on indefinite Claim 10.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-13, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686, previously listed on the IDS filed 6/18/2021) in view of Attwood Corporation (Marine Products Catalog 2019, Attwood Corporation, previously listed on the IDS filed 6/18/2021 with an attached copy, hereinafter “Attwood”).
Regarding claim 1, McVicker teaches an underwater lighting system (submersible lighting device 10; see Figs. 1-2; Abstract; par. [0034]) comprising a light housing (two-piece housing 12; see Figs. 1-2; para. [0034]-[0036]), the light housing comprising a weighted base having a bottom surface with a bottom edge (the light housing 12 comprises a lower housing half 22 defining a base which includes a weight 
However, the teachings of McVicker fail to specifically disclose the underwater lighting system is configured to prevent a fishing lure or cast net from snagging on the underwater lighting system.
Attwood teaches an underwater lighting system (2-mile sidelights; see top of pg. 34) which is configured to prevent a fishing lure or cast net from snagging on the underwater lighting system (the lighting system is provided with a smooth contour to prevent lines from snagging on the light housing; see top of pg. 34).
Therefore, in view of Attwood, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting system of McVicker by forming the lighting system with a smooth contour such that the lighting system is configured to prevent a fishing lure or cast net from snagging on the underwater lighting system. One would have been motivated to modify the known lighting system of McVicker by forming the lighting system with a smooth contour as 

Regarding claim 3, McVicker teaches wherein a bottom edge of the light housing is operably configured to seat itself into a floor of a body of water (convex lower surface 44 of the light housing 12 and the bottom surface (weight dome 46) of the weighted base 22 are designed to rest on and be tilted into a bottom 186 of a body of water 188; see Fig. 6; para. [0057]-[0058]).

Regarding claim 5, McVicker teaches wherein the light housing is biased towards an upright position (the weighted base 22 comprises a weight dome 46 containing lead, metal shot, or any other similar weighting material 48 which biases the light housing 12 towards an upright position when placed underwater due to the resulting low center of gravity; see Figs. 1-2, 6; para. [0035], [0038]).

Regarding claim 6, McVicker teaches wherein the weighted base has a low center of gravity such that the light housing is biased towards the upright position (the weighted base 22 comprises a weight dome 46 containing lead, metal shot, or any other similar weighting material 48 which biases the light housing 12 towards an upright position when placed underwater due to the resulting low center of gravity; see Figs. 1-2, 6; para. [0035], [0038]).

Regarding claim 7, McVicker teaches wherein the light housing further comprises a waterproof seal between the cover and the weighted base (the cover 20 and weighted base 22 are sealed together by a large rubber gasket 26 to form a waterproof cover interior; see Figs. 1-2; para. [0035]-[0036]).

Regarding claim 8, McVicker teaches the underwater lighting system further comprising a line coupled to the light source, the line extending from the light housing to a power source (the light sources 52 each comprise respective housings 54 which include respective power cords 64 which extend towards a battery pack 66 within the light housing 12, the battery pack comprising a stub power cord 68 which extends to a recharging socket 70 which can be connected to a recharging plug 138 of a recharging device 16 that is plugged into an electrical outlet on a boat, dock, house, generator, etc. to recharge the battery and/or directly provide power to the light sources; see Figs. 2-5; para. [0034], [0041], [0044]-[0047], [0051]-[0055]).

Regarding claim 9, although the combined teachings of McVicker modified by Attwood fail to specifically disclose or suggest more than one light housing, wherein the line is coupled to each of the more than one light housings, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the lighting system of McVicker by providing a plurality of light housings with the line coupled to each of the light housings, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art.  See St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. In this case, modifying the known lighting system 

Regarding claim 10, McVicker teaches wherein the line includes a power line, a protective sheath, or a weighted portion (the light sources 52 each comprise respective housings 54 which include respective power cords 64 which extend towards a battery pack 66 within the light housing 12, the battery pack comprising a stub power cord 68 which extends to a recharging socket 70 which can be connected to a recharging plug 138 of a recharging device 16 that is plugged into an electrical outlet on a boat, dock, house, generator, etc. to recharge the battery and/or directly provide power to the light sources; see Figs. 2-5; para. [0034], [0041], [0044]-[0047], [0051]-[0055]).
However, the teachings of McVicker fail to specifically disclose wherein the line is configured to prevent a fishing lure or cast net from snagging on the line.
Attwood teaches an underwater lighting system (2-mile sidelights; see top of pg. 34) which includes a line coupled to the light source and extending from the light housing to a power source, the line configured to prevent a fishing lure or cast net from snagging on the line (a line is connected to the underwater lighting system via a snap-on base where the line runs underneath the unit, as shown in the figure labeled “Attwood Quick-Connect Snap-on Base” at the bottom of pg. 34, which maintains the smooth contour to prevent lines from snagging anywhere on the housing or structures extending from the housing; see top of pg. 34).


Regarding claim 11, McVicker teaches wherein the line includes at least one retrieval element configured to facilitate return of the light housing (an optional lifting device 18 can be attached to the top or the bottom of the device to facilitate the retrieval of the light housing 12; see Figs. 1-2, 6; para. [0019], [0034], [0056]).

Regarding claim 12, McVicker teaches wherein the light housing further comprises a self-contained power supply (the light sources 52 each comprise respective housings 54 which include respective power cords 64 which extend from the light source housings towards a battery pack 66 within the light housing 12; see Figs. 2-3; para. [0041], [0044]-[0047]).

Regarding claim 13, McVicker teaches wherein the self-contained power supply comprises a battery that is inductively rechargeable (the power supply 66 comprises 

Regarding claim 15, McVicker teaches wherein the light housing includes a ring clamp coupling the weighted base and the cover (the cover 20 and weighted base 22 which form the light housing 12 along with the gasket 26 are retained in a sealing engagement using a plurality of clamps 24; see Figs. 1-2; par. [0036]).

Regarding claim 16, McVicker teaches wherein the light source is an array of LED lights (the light sources 52 each include a plurality of LEDs; see Figs. 1-2; par. [0041]-[0044]).

Regarding method claim 20, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have such method steps as implicitly suggested by the combined teachings of McVicker and Attwood (as detailed above).

Claims 2, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686), as modified by Attwood (Marine Products Catalog 2019, see the copy previously attached to the 6/18/2021 IDS) as applied to claim 1 above, and further in view of Grandolfo (US 6,315,429, previously listed on the IDS filed 6/18/2021). The teachings of McVicker modified by Attwood have been discussed above.
However, regarding claim 2, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest a buoyancy management system for deployment and retrieval.
Grandolfo teaches an underwater lighting system (see Figs. 1-2; Abstract; col. 2, lines 19-26) comprising a buoyancy management system for deployment and retrieval (a receptacle 20 which defines a lamp housing and includes a conduit 14 extending along the channel bottom and includes an inflatable bladder 34 that is inflated and attached to the conduit at a point near the receptacle, the bladder being deflated to enable the weighted receptacle to sink to the bottom 36 and be secured to the bottom by mounting cleats 38; see Figs. 1-2; col. 2, lines 28-58).
Therefore, in view of Grandolfo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the known lighting system of McVicker, as modified by Attwood by providing a buoyancy management system for deployment and retrieval. One would have been motivated to further modify the known lighting system of McVicker by providing a buoyancy management system for deployment and retrieval as taught by Grandolfo in order to more easily position the lighting system in a desired location (see Grandolfo, col. 2, lines 48-58 for the motivation).

However, regarding claim 14, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest the light housing is configured to regulate a temperature of the light source such that unwanted growth on the cover is minimized or prevented.

Therefore, in view of Grandolfo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by configuring the light housing to regulate the temperature of the light source such that unwanted grown on the cover is minimized or prevented. One would have been motivated to further modify the known lighting system of McVicker by configuring the light housing to regulate the temperature of the light source such that unwanted grown on the cover is minimized or prevented, as taught by Grandolfo, in order to prevent the growth of sealife on the lamp cover.

However, regarding claim 19, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest the light housing comprises a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof.
Grandolfo further teaches the light housing comprises a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the 
Therefore, in view of Grandolfo, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood, by including in the light housing a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof. One would have been motivated to further modify the known lighting system of McVicker by including in the light housing a biofilm prevention element selected from the group consisting of an ultrasonic transducer, a coating on the cover, a heating element, a metallic material coupled to or embedded in the cover, a metallic-ceramic composite material coupled to or embedded in the cover, and combinations thereof, as taught by Grandolfo, in order to prevent the growth of sealife on the lamp cover.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686), as modified by Attwood (Marine Products Catalog 2019, see the copy previously attached to the 6/18/2021 IDS) as applied to claim 1 above, and further Paitchell (US 3,949,213, previously listed on the IDS filed 6/18/2021). The teachings of McVicker modified by Attwood have been discussed above.
However, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest the cover of the light housing includes an outer lip extending downward beyond the bottom edge of the bottom surface.
Paitchell teaches an underwater lighting system (see Fig. 1; Abstract; col. 2, lines 34-55) comprising a light housing (housing shell 1; see Fig. 1; col. 2, lines 34-55), the light housing comprising a base having a bottom surface with a bottom edge (face plate 17 defines a base with a bottom surface and associated bottom edge; see Figs. 1-2; col. 2, lines 39-55); and a cover (lamp lens 22; see Fig. 1; col. 2, lines 50-55), wherein the cover includes an outer lip extending downward beyond the bottom edge of the bottom surface (as shown in Fig. 1).
Therefore, in view of Paitchell, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by providing on the cover an outer lip extending downward beyond the bottom edge of the bottom surface. One would have been motivated to further modify the known lighting system of McVicker by providing on the cover an outer lip extending downward beyond the bottom edge of the bottom surface, as taught by Paitchell, in order to better embed the lighting system into the underwater surface.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over McVicker (US 2006/0176686), as modified by Attwood (Marine Products Catalog 2019,  as applied to claim 1 above, and further in view of Ball et al. (US 9,109,766, previously listed on the IDS filed 6/18/2021, hereinafter “Ball”). The teachings of McVicker modified by Attwood have been discussed above.
However, regarding claim 17, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest a controller operably coupled to the light source, the controller being in communication with a remote computing device.
Ball teaches an underwater lighting system (underwater lighting system 10; see Figs. 1, 3; Abstract; col. 3, lines 29-40) comprising a controller operably coupled to a light source, the controller being in communication with a remote computing device (a control station 80 is electrically connected to bulb 76 and includes a ground fault circuit interrupter 84, a dock electrical outlet 86, a timer 90, and a light sensor 92; see Figs. 1-5; col. 4, lines 28-48).
Therefore, in view of Ball, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by providing a controller operably coupled to the light and in communication with a remote computing device. One would have been motivated to further modify the known lighting system of McVicker by providing a controller operably coupled to the light and in communication with a remote computing device, as taught by Ball, in order to enable the light source to be controlled remotely via a sensor.

However, regarding claim 18, the teachings of McVicker modified by Attwood fail to disclose or fairly suggest a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof.
Ball further teaches a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof (a control station 80 is electrically connected to bulb 76 and includes a ground fault circuit interrupter 84, a dock electrical outlet 86, a timer 90, and a light sensor 92; see Figs. 1-5; col. 4, lines 28-48).
Therefore, in view of Ball, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to further modify the lighting system of McVicker, as modified by Attwood by providing a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof. One would have been motivated to further modify the known lighting system of McVicker by providing a control element selected from the group consisting of a photo cell, a heating element, a camera, a sensor, a speaker, an antenna, and combinations thereof, as taught by Ball, in order to enable the light source to be controlled remotely via a sensor.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of underwater lighting devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875